DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 05/27/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9, 11-12, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chaggares et al., US 20070205698 A1 “Chaggares” and further in view of Ritter et al., US 6183578 B1 “Ritter” and Adachi et al. US 20020007118 A1 “Adachi”.
In regard to claims 1 and 24, Chaggares teaches: “An ultrasound transducer” (Claim 1) (Fig. 1) and a “method of veterinary imaging comprising providing an ultrasound transducer” (Claim 24) (Fig. 1) and imaging tissue of an animal with the transducer ([0033] and [0031]; specifically, small animal imaging and producing an image),
the ultrasound transducer comprising: “a polymeric acoustic lens having an acoustic velocity of greater than 1.7 mm/μs” ([0052]; specifically, polymethylpentene or TPX. This thermoplastic has an acoustic impedance of 1.8 MR and is therefore over 1.7 mm/μs and Fig. 1; specifically, the TPX lens), “the polymeric acoustic lens being arranged over transducer elements” (Fig. 1; specifically, the transducer elements array is seen as the transducer elements that make up the piezoelectric transducer), 
“each transducer element having a uniform axial thickness along an elevation plane” (Fig. 3-4; specifically, that any transducer element is uniform in thickness as seen in the drawing element), and “the array of transducer elements are substantially planar along the elevation plane” (Fig. 3-4; specifically, that the thickness is uniform and thus substantially planar in the elevation plane);
“wherein the polymeric acoustic lens is formed of thermoplastic, has a planar interior surface, and an exterior surface configured with a concave curvature in the elevation plane that compensates for wave refraction induced by the acoustic velocity of the polymeric acoustic lens provides elevation focusing of an ultrasound beam generated by the transducer element array and is uncovered” (Fig. 3 and [0052]; specifically the TPX lens which is a thermoplastic and where it is substantially planar on the one side and concave on the outer-surface thus allowing to compensate wave refraction induced by the acoustic velocity of the polymeric lens to provide elevation focusing of an ultrasound beam generated by the transducer array where TPX as a material has a low attenuation as evidenced by “Basic physics of ultrasonographic imaging” which states on page 43 that this shape of lens looks at refraction based on curvature (aka compensation) in order to focus the ultrasound beam and that is the point of this shape of lens. Furthermore, as shown in FIG. 3, the TPX lens (i.e. the polymeric acoustic lens) is the outermost layer of the transducer stack, therefore the polymeric acoustic lens is uncovered.);
“at least one matching layer positioned between the polymeric acoustic lens and the transducer elements” (Fig. 1 and 4; specifically, the matching layers between the transducer elements)  a casing into which a portion of the polymeric acoustic lens is housed (Fig. 3; specifically, the housing which surrounds a portion of the lens which is the outer wall next to the lens, backing, and transducer).
Chaggares does state in [0032] that arrayed ultrasound transducer systems can be used.  However, Chaggares does not show or illustrate that they would be located and arranged in the same way as illustrated in Fig. 3 of the instant application. 
Ritter, however discloses the array of ultrasound transducer element and also discloses using a concave TPX lens over transducer elements which are in a linear array, further teaches: the array of the transducer elements (column 6, lines 18-22; specifically, piezoelectric composites are the heart of the array transducer but also lens materials would be included).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ultrasound probe with lens, transducer, backing, matching material and filler as described in Chaggares to include a transducer array also utilizing the same other elements of an ultrasound probe as disclosed in Ritter et al. The motivation to do so would be to use an arrayed transducer versus a single transducer which only changes the manufacturing process and not the different elements needed to create the probe, as both have TPX lenses and backing matching and epoxy as seen in Fig. 1 of Chaggares et al. and Column 6, lines 18-50 of Ritter et al. 
The combination of Chaggares and Ritter does not teach “a casing covering side edges of the concave polymeric acoustic lens completely”.
Adachi teaches “a casing covering side edges of the concave polymeric acoustic lens completely” (“As shown in FIG. 1, the ultrasonic transducer has a transmitting piezoelectric resonator 102, receiving piezoelectric resonator 104, housing 106 for containing these piezoelectric resonators 102, 104 and acoustic lens 108” [0065] and “The acoustic lens 108 has an acoustic opening surface having a concave surface shape” [0073]. As shown in FIG. 1, the sides of the acoustic lens 108 are completely covered by the housing 106 and the acoustic lens 108 has a concave shape which is uncovered. Therefore, the housing 106 constitutes a casing covering side edges of the concave polymeric acoustic lens completely.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Chaggares and Ritter so as to include the casing covering side edges of the concave polymeric acoustic lens completely as disclosed in Adachi in order to provide protection to the acoustic lens when performing a diagnosis along a curved surface of a subject. Combining the prior art elements according to known techniques would yield the predictable result of protecting the inner components of the ultrasound transducer.
In regard to claim 2, Chaggares teaches: “wherein the polymeric acoustic lens has an acoustic velocity ranging from 1.75 mm/μs to 2.2 mm/μs” (Fig. 1; specifically, the TPX which is a material which its acoustic velocity falls within that range around (2.1 mm/microseconds) with an acoustic impedance of 1.8 MRayls).
In regard to claim 3, Chaggares does teach: “wherein the polymeric acoustic lens has an acoustic impedance of 1.5 MRayls to 1.9 MRayls” (Fig. 1; specifically, the TPX which is a material which has an acoustic impedance of 1.8 MRayls).
In regard to claim 9, Chaggares teaches: “wherein the polymeric acoustic lens is in direct contact with the at least one matching layer” (Fig. 1; specifically, the lens 116 has a matching layer 112 directly in contact).
In regard to claims 11 and 25, Chaggares teaches: “further comprising a filler material positioned between the polymeric acoustic lens and the array of transducer elements” (Fig. 1; specifically epoxy layer 114 which is between the lens 116 and transducer elements 106 and 102).
In regard to claim 12, Chaggares does teach: “wherein the polymeric acoustic lens is formed of polymer selected from the group consisting of polyethylene, polymethylpentene and ionomer” (Fig. 1; specifically, the TPX which is polymethylpentene).
In regard to claim 20, Chaggares teaches: “An ultrasound transducer” (Fig. 1) “comprising: transducer elements, each transducer element having a uniform axial thickness and is substantially planar along an elevation plane” (Fig. 3-4; specifically, that any transducer element is uniform in thickness as seen in the drawing element and thus substantially planar in the elevation plane), 
“a polymeric window having a concave, curved and uncovered exterior surface, a planar interior surface, and an acoustic velocity of greater than 1.7 mm/μs” ([0052]; specifically, polymethylpentene or TPX. This thermoplastic has an acoustic impedance of 1.8 MR and is therefore over 1.7 mm/μs and Fig. 1; specifically, the TPX lens and how it is a concave curved lens on its outer surface as seen in Fig. 3. Furthermore, as shown in FIG. 3, the TPX lens is uncovered.), 
“arranged over transducer elements” (Fig. 1; specifically, the transducer elements array is seen as the transducer elements that make up the piezoelectric transducer); […]
“a filler material positioned between the transducer elements and polymeric window” (Fig. 1; specifically, the epoxy which is seen as the filler element 114 between the piezoelectric elements and the lens), 
“the polymeric window being configured with a curvature along the elevation plane that compensates for wave refraction induced by the acoustic velocity of the polymeric window and provides elevation focusing of an ultrasound beam generated by the transducer element” (Fig. 3; specifically the TPX lens which is a thermoplastic and where it is substantially planar on the one side along the elevation plane which and concave on the outer-surface thus allowing to compensate wave refraction induced by the acoustic velocity of the polymeric lens to provide elevation focusing of an ultrasound beam generated by the transducer array where TPX as a material has a low attenuation as evidenced by “Basic physics of ultrasonographic imaging” which states on page 43 that this shape of lens looks at refraction based on curvature (aka compensation) in order to focus the ultrasound beam and that is the point of this shape of lens and as seen for focusing in [0052] of Chaggares).
Chaggares does state in [0032] that arrayed ultrasound transducer systems can be used.  However, Chaggares does not show or illustrate that they would be located and arranged in the same way as illustrated in Fig. 3 of the instant application.  
Ritter discloses an array of transducer elements and also discloses using a concave TPX lens over transducer elements which are in a linear array, further teaches: the array of the transducer elements (column 6, lines 18-22; specifically, piezoelectric composites are the heart of the array transducer but also lens materials would be included).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ultrasound probe with lens, transducer, backing, matching material and filler as described in Chaggares to include a transducer array also utilizing the same other elements of an ultrasound probe as disclosed in Ritter The motivation to do so would be to use an arrayed transducer versus a single transducer which only changes the manufacturing process and not the different elements needed to create the probe, as both have TPX lenses and backing matching and epoxy as seen in Fig. 1 of Chaggares et al. and Column 6, lines 18-50 of Ritter. 
The combination of Chaggares and Ritter does not teach “a casing covering side edges of the concave polymeric acoustic lens completely”.
Adachi teaches “a casing covering side edges of the concave polymeric acoustic lens completely” (“As shown in FIG. 1, the ultrasonic transducer has a transmitting piezoelectric resonator 102, receiving piezoelectric resonator 104, housing 106 for containing these piezoelectric resonators 102, 104 and acoustic lens 108” [0065] and “The acoustic lens 108 has an acoustic opening surface having a concave surface shape” [0073]. As shown in FIG. 1, the sides of the acoustic lens 108 are completely covered by the housing 106 and the acoustic lens 108 has a concave shape which is uncovered. Therefore, the housing 106 constitutes a casing covering side edges of the concave polymeric acoustic lens completely.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Chaggares and Ritter so as to include the casing covering side edges of the concave polymeric acoustic lens completely as disclosed in Adachi in order to provide protection to the acoustic lens when performing a diagnosis along a curved surface of a subject. Combining the prior art elements according to known techniques would yield the predictable result of protecting the inner components of the ultrasound transducer.
In regard to claim 21, Chaggares does teach: wherein the polymeric window is not uniform in thickness” (Fig. 3; specifically, the lens is seen as the polymeric window and not uniform in thickness as the lens is planar on one side and concave on another as seen in Fig. 3.).
In regard to claim 22, Chaggares teaches: “wherein the polymeric window has an acoustic velocity ranging from 1.75 mm/μs to 2.2 mm/μs” (Fig. 1; specifically, the TPX lens where that material has an acoustic velocity around 2.1 mm/μs)
In regard to claim 23, Chaggares does teach: “wherein the polymeric window has an acoustic impedance of 1.5 MRayls to 1.9 MRayls” (Fig. 1; specifically, the TPX lens which has an impedance of 1.8 MRayls as a material).
 Response to Arguments
Applicant’s arguments, see Remarks page 5, filed 05/27/2022, with respect to the rejection of claims 1, 20 and 24 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the rejection of claims 1, 20 and 24 under 35 U.S.C. 112(b) have been withdrawn.
Applicant’s arguments, see Remarks page 5-6, filed 05/27/2022, with respect to the rejection of claims 1-3, 9, 11-12 and 20-25 under 35 U.S.C. 103 have been fully considered and are persuasive. The examiner acknowledges that the pad 14 included within the device of Choi covers the sound lens. Therefore, the rejection of claims has been withdrawn. However, upon further search and consideration a new ground(s) of rejection in made in view of Adachi et al. US 20020007118 A1 “Adachi” a stated in the 35 U.S.C. 103 section above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        /JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793